Citation Nr: 0818205	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  07-06 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on periods of active duty for training 
between September 1964 and May 1967.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) that had 
assigned a 30 percent disability evaluation for anxiety 
disorder, effective October 9, 2001.


FINDING OF FACT

The veteran's service-connected anxiety disorder is 
manifested by symptoms of sadness, feelings of worthlessness, 
difficulty sleeping and concentrating, with a constricted 
affect, dysphoric mood, and full orientation.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for the service-connected anxiety disorder have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, Diagnostic Code (DC) 9400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

It is noted that the veteran had been provided with 
appropriate 38 U.S.C.A. § 5103(a) notice in a letter dated in 
May 2004 in conjunction with his claim for service connection 
for an anxiety disorder.  In February 2006, the Board issued 
a decision granting service connection for an anxiety 
disorder.  In April 2006, the RO issued a rating action that 
implemented the Board's award of service connection and 
assigned the anxiety disorder a 30 percent disability 
evaluation.  The veteran submitted a notice of disagreement 
with the evaluation assigned.  If, in response to notice of 
its decision on a claim for which VA has already given the 
38 U.S.C.A. § 5103(a) notice, VA received a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Therefore, additional section 5103(a) notice is not necessary 
in this case.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service records he has been afforded VA 
examinations.  VA has also associated records of his 
treatment for this condition.  Thus the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The rating criteria for evaluating psychoneurotic disorders 
are as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

10 percent:  occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication; 

0 percent:  a mental condition has been formerly 
diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social 
functioning or to require continuous medication.

38 C.F.R. Part 4, Code 9400 (2007).

A GAF Score of 21 to 30 denotes behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g, sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function is almost all areas 
(e.g., stays in bed all day; no job, home or friends).  A GAF 
Score of 31 to 40  denotes some impairment in reality testing 
or communication (e.g, speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF Score of 41 to 50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, pg. 47 (4th ed., 
revised 1994) (Manual).  The GAF designation is based on a 
scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness," citing the Manual.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The veteran has claimed that his anxiety disorder should be 
awarded an evaluation in excess of the 30 percent rating 
currently assigned.  He reports that his symptomatology is 
more disabling than this evaluation would suggest.

A private examination was conducted in July 2002.  The 
examiner noted that he had treated the veteran since April 
1996.  The veteran had complained that his anxiety was 
increasing, and that he was nervous and unable to 
concentrate.  It was noted that his condition was 
deteriorating.  The mental status evaluation noted that he 
had a sad facial expression, although he maintained eye 
contact with the examiner.  He was cooperative and his motor 
behavior was slow.  There were no hallucinations or 
delusions.  His concentration was poor and his mood was 
depressed and anxious.  He had good contact with reality, but 
he admitted to some thoughts of killing himself.  The 
diagnosis was severe major depression with recurrent suicidal 
ideas.

VA examined the veteran in August 2005.  The mental status 
examination noted that the veteran was clean and adequately 
dressed and groomed.  He was alert and fully oriented.  He 
displayed good concentration and fair memory.  His speech was 
clear and coherent, he was not hallucinating, and there was 
no homicidal or suicidal ideation.  He had good impulse 
control.  There was no impairment of thought processes or 
communication and no inappropriate behavior was reported.  
There were no delusions or hallucinations present.  He 
complained that he was forgetful and had difficulty falling 
asleep.  The Axis I diagnosis was mild anxiety disorder.  He 
was assigned a GAF Score of 75.  Based on a review of the 
veteran's history, records and past evaluations, the examiner 
commented that his anxiety disorder had never produced any 
major disability or impairment of his capacities.

A VA outpatient treatment record from March 2006 noted the 
veteran's history of an anxiety disorder.  His symptoms were 
reported to be consistent with mild to moderate anxiety, 
endorsed by sadness, feelings of worthlessness, difficulty 
sleeping, and poor concentration.  He displayed full contact 
with reality.  There was no history of hospitalizations in 
connection with this disorder.

VA reexamined the veteran in January 2007.  He had been 
treated with anti-depressants, although the therapy had not 
been effective since he had not taken his medications 
regularly.  He reported that his anxiety symptoms had begun 
in the 1980's; he had begun to have irritability over the 
past year.  Two weeks prior to the examination, he reported 
the onset of ruminations.  The mental status examination 
noted that his psychomotor activity was unremarkable.  He was 
cooperative, although his affect was constricted and his mood 
was dysphoric.  He was oriented, his thought processes showed 
a paucity of ideas, and he displayed a poverty of thought.  
There were no delusions.  He knew that he had a problem and 
he understood the outcome his behavior.  He displayed no 
inappropriate behavior, to include any obsessive or 
ritualistic behaviors.  There were no panic attacks, he had 
no homicidal or suicidal ideation, and he had fair impulse 
control.  His memory was also noted to be normal.  The Axis I 
diagnosis was anxiety disorder.  His condition was assigned a 
GAF Score of 70.

After a careful review of the evidence of record, it is found 
that entitlement to an initial evaluation in excess of 30 
percent has not been established.  The record demonstrates 
that during the entire applicable appellate period, the 
veteran has suffered from no more than mild impairment 
resulting from his service-connected anxiety disorder.  While 
the veteran's affect was noted to be constricted, there was 
no indication that it was flattened.  His speech was normal, 
and was not circumstantial, circumlocutory, or stereotyped.  
There was no demonstrated impairment of long- or short-term 
memory.  His judgment was intact and he displayed an 
understanding of his problems and his behavior.  While his 
thought processes displayed a paucity of ideas, there was no 
suggestion that his abstract thinking was impaired.  There 
was no evidence of any panic attacks.  Moreover, his 
condition has been assigned GAF Scores of between 70 and 75, 
which is consistent with the presence of mild symptomatology.  
These facts simply do not support the assignment of a 
disability evaluation greater than the 30 percent already 
assigned.  As a consequence, the claim for an evaluation in 
excess of 30 percent cannot be awarded.

According to 38 C.F.R. § 3.321(b)(1) (2007), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  A review of the record does not demonstrate 
marked interference with employment related solely to his 
mild anxiety disorder.  The record does make reference to 
several nonservice-connected medical conditions, such as 
coronary artery disease, past myocardial infarctions, and 
diabetes mellitus.  However, there is no  indication that the 
degree of his occupational impairment due to his anxiety 
rises to the level that renders the application of the 
regular schedular standards impractical.  Nor is there any 
indication that the veteran has been hospitalized for the 
treatment of his anxiety disorder.  Therefore, the Board 
finds no exceptional circumstances in this case that would 
warrant referral for consideration of an extraschedular 
evaluation.
  
In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an inial 
evaluation in excess of 30 percent for the service-connected 
anxiety disorder.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for the service-connected anxiety disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


